Title: To James Madison from William Eaton, 27 February 1806 (Abstract)
From: Eaton, William
To: Madison, James


                    § From William Eaton. 27 February 1806, Washington. “I am constrained to reiterate my solicitation of Nov. 27th. that some decision may be had on my accounts submitted for settlement; or, if a settlement should still be thought not within executive discretion, that I may have this decision under your authority in season to revive my claim before Congress the present session. I am extremely uneasy at being obliged to be so importunate on this subject, but the state of my finances compel.”
                